Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 7/13/98 was considered.
3.	Claims 1-22 are presented for examination.
4.	Claims 21-22 are canceled.
5.	Claims 1-20 is pending.

Specification
Title
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
SUGGESTED TITLE:
MEMORY DEVICE OPERATES TO RESTORE ORIGNAL DATAT BY MEAN OF ENCODE TWO DIFFERENT TYPES OF ORIGNAL DATA INTO ONE CLOCK SIGNAL AND TRANSMIT THE ENCODED DATA TO ANOTHER MEMORY DEVICE 




Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1, 6, 7, 11, 12, 13, 14, 15 and 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al, U.S. Patent application No. 20040027862.
With regard to claim 12, 15, 1, 6, 7, and 11, Oh discloses a memory device comprising a buffer (fig. 1, 10) configured to receive a multilevel signal (fig. 1, CKE) having M levels through a DQS pin, where M is a natural number greater than 2 (page 2, [0027]), a delay circuit (fig. 1, 30) configured to generate a delayed clock signal (fig. 1, PSELD) by delaying the multilevel signal (fig. 2, [0028]); a first sense amplifier (fig. 1 or fig. 3, 10) configured to generate a first output signal (fig. 1 or fig. 3, output signal DBOUT) based on the multilevel signal (fig. 1 or fig. 3, CKE) and a first reference signal (fig. 1 or fig. 3, Vref1) at a rising edge and a falling edge of the delayed clock signal (fig. 1 or fig. 3, PSELFD); a second sense amplifier (fig. 1 or fig. 5, 20) configured to generate a second output signal (fig. 1 or fig. 5, BBOUT) based on the multilevel signal (fig. 1 or fig. 5, CKE) and a second reference signal (fig. 1 or fig. 5, VREF2) greater than the first reference signal at the rising edge and the falling edge of the delayed clock signal (fig. 1 or fig. 5, PSELFD) (page 2, [0035]); and a decoder (fig. 1, 40) configured to restore at least one of DBI data, DM data, CRC data, or ECC data that is encoded into the multilevel signal, using at least one of the first output signal or the second output signal (fig. 1, first output signal DBOUT or second output signal BBOUT) (page 2, [0030]).
With regard to claim 13, Oh discloses wherein the multilevel signal swings based on an intermediate reference signal, and the intermediate reference signal has a level different from a level of the first reference signal and a level of the second reference signal (page 2, [0032]).
With regard to claim 14 and 17, Oh discloses wherein the intermediate reference signal has a level greater than the level of the first reference signal and lower than the level of the second reference signal (page 2, [0032]).

Allowable Subject Matter
7.	Claim 2-5, 8-10, 16, 18-20 are objected  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not show the limitation of the method further comprising generating a first output signal having a first logic value when the multilevel signal is lower than a first reference signal, the first output signal having a second logic value when the multilevel signal is greater than the first reference signal, a second output signal having the first logic value when the multilevel signal is lower than a second reference signal greater than the first reference signal, and the second output signal having the second logic value when the multilevel signal is greater than the second reference signal, wherein at least one of the DBI data, the DM data, the CRC data, or the ECC data is restored using at least one of the first output signal or the second output signal.
	Prior art also does not show the limitation of the method further comprising generating a first output signal having a first logic value when the data strobe signal is lower than a first reference signal, the first output signal having a second logic value when the data strobe signal is greater than the first reference signal, a second output signal having the first logic value when the data strobe signal is lower than a second reference signal that is greater than the first reference signal, and the second output signal having the second logic value when the data strobe signal is greater than the second reference signal, wherein the data is stored using at least one of the first output signal or the second output signal.
Prior art does not discloses wherein the first output signal has a first logic value when the multilevel signal is lower than the first reference signal, and has a second logic value different from the first logic value when the multilevel signal is greater than the first reference signal, and the second output signal has the first logic value when the multilevel signal is lower than the second reference signal, and has the second logic value when the multilevel signal is greater than the second reference signal.
Prior art does no discloses the memory device further comprising a clock buffer configured to receive an external clock signal having four levels; and a multilevel receiver configured to restore data encoded with the external clock signal based on the external clock signal and at least one of a first clock reference signal or a second clock reference signal greater than the first clock reference signal.



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Jamadagni et al (20200233832) and Kudo (6215726) disclose an apparatus includes a first device having a clock signal and configured to communicate with a second device configured to assert a data strobe signal and a plurality of data bit signals on the data bus. The first device may include a control circuit configured, during a training phase, to determine relative timing between the clock signal, the plurality of data bit signals, and the data strobe signal. The first device may determine, using a first set of sampling operations, a first timing relationship of the plurality of data bit signals relative to the data strobe signal, and determine, using a second set of sampling operations, a second timing relationship of the plurality of data bit signals and the data strobe signal relative to the clock signal. During an operational phase, the control circuit may be configured to use delays based on the first and second timing relationships to sample data from the second device on the data bus.

9.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/CONNIE C YOHA/Primary Examiner, Art Unit 2825